Citation Nr: 1223422	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  10-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a lung disorder, to include as a result of asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife and son




ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953, including service in Korea.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, and a February 2009 rating decision issued by the VARO in Cleveland, Ohio.  In the June 2008 rating decision, the RO denied the Veteran's petition to reopen a claim of entitlement to service connection for a skin disorder.  In the February 2009 rating decision, the RO, in relevant part, denied the Veteran's claim of entitlement to service connection for a lung condition.  

The Veteran and his wife, D.S., and son, R.S., testified at a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a lung disorder and entitlement to service connection for a skin disorder, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  In a June 1964 decision, the Board denied the Veteran's claim of entitlement to service connection for a skin condition on the merits.  He did not file an appeal.

2.  The evidence received since the June 1964 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The June 1964 Board decision that denied the Veteran's claim of entitlement to service connection for a skin condition is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2011).

2.  Evidence received since the June 1964 Board decision that denied entitlement to service connection for a skin condition is new and material, and the claim of entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to Reopen the Veteran's Service Connection Claim

The Veteran seeks to reopen his claim of entitlement to service connection for a skin disorder.  His claim was previously denied on the merits by a June 1964 Board decision on the grounds that his diagnosed skin condition was not shown to have been incurred during his active service.  The Veteran was provided a copy of the Board's June 1964 decision but he did not file an appeal.  Therefore, the Board's June 1964 decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  The Veteran filed a petition to reopen his previously denied claim for entitlement to service connection for a skin disorder in April 2008.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the June 1964 Board decision, the evidence of record included the Veteran's service treatment records (STRs), copies of letters written by the Veteran in July 1951, October 1951, and December 1951, during his active service, an April 1964 statement from the Veteran, statements from two of the Veteran's fellow servicemen, Corporal J.H.M., and Private N.A.P., both received in May 1963, a letter from William Halpern, M.D., dated in April 1963, a letter from Arthur D. Ward, M.D., dated in May 1963, and a May 1963 statement from Louis G. McGoldrick, M.D. 

Evidence obtained since the Board's June 1964 decision includes the following:  treatment records from David Snook, M.D., at Fallon Medical Center, dated from December 2007 to December 2009, revealing that the Veteran has been receiving ongoing treatment for skin conditions, including prurigo nodularis and eczema; records from the UMass Memorial Medical Center showing that the Veteran received repeated dermatological treatment from May 1996 to May 2002; VA treatment records dated from July 2005 to August 2008, revealing that the Veteran received fairly regular VA treatment for a  skin condition identified as prurigo nodularis, versus contact dermatitis, versus atopic dermatitis; statements from the Veteran's wife, D.S., dated in May 2008 and October 2008, detailing her first hand knowledge regarding the onset and continuing treatment for the Veteran's claimed skin condition since service; a statement from the Veteran's sister, J.S.G, dated in May 2008, also detailing her knowledge regarding the onset of the Veteran's claimed skin condition and subsequent treatment; testimony from the Veteran and his son, J.M.S, provided at a Decision Review Officer hearing in February 2010, detailing the onset and development of the Veteran's claimed skin condition since service; and finally, testimony provided by the Veteran, his wife, D.S., and his son, R.S., provided at the April 2012 Board hearing reiterating their contentions regarding the onset and development of the Veteran's claimed skin condition.

The Board finds that this additional evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his claim.  See Shade, 24 Vet. App. at 117-121.  At the time of the April 1964 Board denial, the evidence of record did not clearly show that the Veteran had a current skin condition and the evidence did not contain contention from the Veteran and additional witnesses regarding a continuity of symptomatology of his skin condition since service.  Most notably, the evidence received following the June 1964 Board decision provides medical evidence of ongoing skin disability and contentions from the Veteran and other witnesses that he has suffered from a skin disorder since his active service.  Therefore, the Board concludes that this evidence is new and material and that the Veteran's claim of entitlement to service connection for a skin disorder is reopened.

As a result of its decision to grant the Veteran's petition to reopen his claim of entitlement to service connection for a skin disorder, the Board finds that any failure on the part of VA to notify and/or develop this claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), with respect to his petition to reopen this claim, cannot be considered prejudicial to the Veteran.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a skin disorder is reopened.


REMAND

The Veteran's remaining claims on appeal are those of entitlement to service connection for a skin disorder, on the merits, and entitlement to service connection for a lung disorder.  Unfortunately, a remand is required with respect to these claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

The Veteran contends that he has a current skin condition that he incurred during his active service.  Specifically, he contends that he suffered an infestation of chiggers on his skin during basic training, which resulted in disorder of his skin that has affected him ever since his time in service.  He additionally contends that he suffers from a lung disorder, including asthma, that he incurred as a result of 


exposure to asbestos aboard ships, and/or exposure to chemicals and smoke from multiple explosives.

With respect to his skin disorder claim, the Veteran's STRs reveal that he was noted to have dermatitis on one occasion during active service.  The undated record reveals recommended treatment of a bandage and lotion.  His subsequent March 1953 separation examination reveals that he was not found to have any clinical abnormalities at that time.  

In support of his claim, he has provided copies of letters that he wrote during service.  In July 1951, he wrote that he had been experiencing heat rash on his arms and legs and that he had been getting over poison ivy.  In an October 1951 letter, he reported that he had been dealing with chiggers.  He explained that at first he was believed to have been exposed to poison ivy and that it took about two weeks to identify the true problem.  He reported that the chiggers had gone deeply into his legs, making the difficult to get rid of quickly.  In a December 1951 letter, he reported that he had gone to sick call to get some pills to "take the itch out" of his rash.  

The Veteran additionally submitted multiple statements from friends and relatives attesting to the fact that he experienced skin rashes during his service and that he continued to experience a skin rash over much of his body since his separation from service.  He and his wife additionally testified at his Board hearing that he had suffered from his claimed skin disorder since service.  The undersigned VLJ additionally noted for the record that the Veteran had an apparent rash outbreak on his arms at the time of his hearing.

The post-service medical evidence of record reveals that he received treatment from Dr. Ward for eczema of the left ankle and anal region in November 1957.  Dr. McGoldrick indicated in his statement that he had been treating the Veteran for pruritis ani, with a duration of a few years, and for neurodermatitis of the left ankle, with a duration of three years.  He indicated that he began treating these conditions in July 1960.  In his April 1963 letter, Dr. Halpern indicated that he first began treating the Veteran in January 1962 for a pruritic eruption that started on his legs.  He noted the duration of the Veteran's condition to be 11 years.  The Veteran reported to Dr. Halpern that the condition developed during his active service and had never completely cleared.  Examination revealed follicular papules and crusts with indurated patches on the legs, thighs, buttock and forearms.  He had large adherent crusts and indurated patches on the buttocks with a few on the thighs.  The perianal area was thickened and lichenified.  The diagnosis was neurodermatitis with folliculitis. 

Recent private and VA treatment records reveal that the Veteran had been noted to have a past medical history of prurigo nodularis versus contact dermatitis versus atopic dermatitis.  These records reveal that the Veteran has been receiving current treatment for these skin conditions over the last several years.  Treatment has primarily been provided through VA and at Fallon Medical Center.  

Based on this evidence, the Board observes that the Veteran's current skin disorder may be causally linked to his active service.  Therefore, pursuant to the duty to assist, the Board finds that this case must be remanded in order for the Veteran to be afforded a VA examination to determine the nature and etiology of his claimed skin disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the duty assist includes providing a VA examination when the record lacks sufficient evidence to decide the Veteran's claim).  

With respect to his claimed lung disorder claim, the Veteran's STRs are devoid of any reference to, complaint of, or treatment for a lung disorder.  As previously noted, his March 1953 separation examination revealed no clinical findings of any abnormality.  

The Veteran testified at his personal hearing, however, that he was diagnosed with asthma sometime between the late 1950s and the early 1960s, while he was in his early 30s.  He reported that he believed that his lung disorder, to include asthma, may have been incurred due to exposure to asbestos while aboard ships.  He additionally testified that he was involved with the detonation of many explosive 


devices, and that exposure to chemicals and fumes associated with these explosives may have caused his lung disorder.  

The Veteran's VA treatment records reveal that he has been treated for asthma since at least October 2004.  There are no earlier medical records associated with the claims revealing a date of onset of the Veteran's asthma.

Based on this evidence and the Veteran's contentions, again the Board finds that this issue must be remanded in order for the Veteran to be afforded a VA examination to o determine the nature and etiology of his claimed lung disorder.  See McLendon, supra.  

On remand, all relevant private treatment records should be obtained.  In this regard, the Board notes that the Veteran testified during his hearing that he had been previously hospitalized for his skin condition at Massachusetts General Hospital in the mid 1980s.  Additionally, the record reveals that he received dermatological and other treatment at UMass Memorial Medical Center from at least May 1996 to May 2002.  He further indicated that he had received treatment for his claimed skin disorder at Reliant Medical Group, which had recently changed its name from Fallon Medical Center.  Medical releases also indicate that the Veteran was treated for asthma at St. Vincent Hospital in December 1973.  He has also identified other doctors that treated him for his skin, including Dr. Robert Hughes and Dr. Ernesto Gonzales.  Complete treatment records from these private providers, however, have not been associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Further, the Board notes that where the Veteran testified that he was diagnosed with asthma in the late 1950s or early 1960s, he did not indicate whether he was diagnosed pursuant to VA or private treatment and there is no medical evidence of record associated with this diagnosis.  Accordingly, on remand, the Veteran should be asked to provide information pertaining to his asthma diagnosis so that records can be requested on his behalf.



As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran had been receiving fairly regular VA treatment for his claimed skin disorder and his claimed lung disorder, and records of his VA care, dated since August 2008, have not been associated with the claims file.  Additionally, the earliest VA treatment records associated with the claims file, dated in July 2005, reveal that the Veteran had received earlier treatment in October 2004.  Under the law, VA must obtain all outstanding VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the RO should arrange for all development necessary to properly adjudicate a claim based on asbestos exposure, to include a determination regarding the extent of any exposure to asbestos both in service and subsequent to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Arrange for all development necessary to properly adjudicate a claim based on asbestos exposure, to include a determination regarding the extent of any exposure to asbestos both in service and subsequent to service.

2.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed skin and lung disorders from the VA treatment facilities in Worcester, West Roxbury, and Boston, Massachusetts, dated since March 1953.  Any response received should be memorialized in the Veteran's claims file.



3.  Contact the Veteran and request that he provide information regarding his asthma diagnosis.  Specifically, he should be asked to indicate whether his diagnosis was made at a VA facility or by a private healthcare provider.  If his diagnosis was made by a private healthcare provider, he should be asked to provide the name and address of the provider along with approximate dates of treatment in order for records to be requested on his behalf.

4.  Make arrangements to obtain the Veteran's complete treatment records from the following:  Massachusetts General Hospital, dated since January 1980; UMass Memorial Medical Center, dated since November 1995; Reliant Medical Group (previously called Fallon Medical Center), dated since January 1970; St. Vincent Hospital, dated in December 1973; Dr. Robert Hughes; and Dr. Ernesto Gonzales.  

5.  Thereafter, schedule the Veteran for a VA dermatological examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all current skin disorders found to be present, i.e., dermatitis, prurigo nodularis, etc.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disorder had its clinical onset during active service or is related to any in-service event, disease, or injury.

In providing this report, the examiner should comment specifically on the evidence contained in the Veteran's service treatment records indicating that he was diagnosed with dermatitis during service and his lay statements that he had a chigger infestation during service, as well as the other lay and medical evidence of record pertaining to his claimed disability.  The examiner should additionally comment on the Veteran's claimed continuity of symptomatology of a skin disorder since his separation from active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed lung disorder.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose any lung disorder(s) found to be present, i.e., asthma, etc.   

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed lung disorder, to include asthma, had its clinical onset during active service or is related to any in-service event, disease, or injury.

In providing this report, the examiner should comment specifically on the Veteran's contention that he incurred a lung disorder as a result of exposure to asbestos and/or as a result of exposure to chemicals and fumes from multiple explosives.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

7.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed in full.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Finally, readjudicate the Veteran's service connection claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return any such issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


